Citation Nr: 1041496	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-39 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, 
to include as residual to an in-service injury.

2.  Entitlement to service connection for a left ankle disorder, 
to include as residual to an in-service injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United 
States Coast Guard from January 1965 to January 1969.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York 
that, in part, denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, a right 
ankle disorder and a left ankle disorder.  The case was certified 
to the Board by the RO in Denver, Colorado.

In August 2010, a Travel Board hearing was held at the Denver RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appellant submitted additional evidence at the August 2010 
Board hearing.  This evidence consisted of a letter from a 
private physician dated in November of 2009, as well as copies of 
treatment records already associated with the claims file.  The 
appellant also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction (AOJ).  Therefore 
referral to the RO of the evidence received directly by the Board 
is not required.  38 C.F.R. § 20.1304.  However, as the case is 
being remanded, the AOJ will be able to review this evidence.

The Board notes that service connection for bilateral hearing 
loss and tinnitus was denied in a rating decision of September 
2006.  The appellant filed a substantive appeal in December 2007.  
Ina rating decision of December 2009, the RO granted service 
connection for bilateral hearing loss disability and tinnitus.  
AS the full benefit sought has been granted, the issues are no 
longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.


During his August 2010 Board hearing, the Veteran testified that 
his ankles had bothered him ever since service and that popping 
was happening in his ankles ever since his separation from 
service.  He also reported that the pain in his ankles had gotten 
really bad around 2004 or 2005.

Review of the evidence of record reveals that the appellant was 
afforded a VA examination of his ankles in August 2006.  While 
that August 2006 VA examination was accomplished with a review of 
the claims file, at that time only the appellant's service 
medical records were in the claims file.  In addition, the 
examiner did not request or review any x-ray examination of the 
appellant's ankles.  The examiner also neglected to indicate 
whether it was at least as likely as not that either current 
ankle disorder was related to the documented in-service bilateral 
injuries and referred to a tendon injury when the appellant had 
incurred a ligament injury.  A medical opinion is adequate when 
it is based upon consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)).  As the VA medical examination of record 
was based on incomplete medical records and does not address the 
question of whether it was at least as likely as not that either 
current ankle disorder was related to the documented in-service 
bilateral injuries - it is of little or no probative value.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Contact the appellant and obtain the 
names and addresses of all medical care 
providers (private, VA, or other government) 
who have treated him for his claimed ankle 
disorders since January 1969.  After securing 
the necessary release(s), obtain all such 
records not already in evidence.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, document 
the attempts made, inform the appellant and 
his representative of the negative results, 
and give him the opportunity to secure the 
records.

4.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the Veteran for an orthopedic 
examination to determine the nature, extent, 
onset date, and etiology of his claimed 
bilateral ankle pathology.  The claims file 
must be made available to and reviewed by the 
examiner.  Any studies, such as X-rays, 
deemed necessary should be performed.  

The examining physician should consider the 
information in the claims file and the data 
obtained from the examination to provide an 
opinion as to the diagnosis and etiology of 
any claimed disorder found.  The examining 
physician should offer an opinion as to 
whether the onset of any current disorder(s) 
is attributable to the appellant's active 
military service, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic right and/or left ankle 
disorder?  The examining physician should 
discuss the clinical significance of the 
appellant's various instances of treatment 
for relevant ankle complaints during his 
active service from January 1965 to 
January 1969.

(b)  What is the likelihood, based on what 
is medically known about any such 
diagnosed ankle disorder(s), that any of 
the appellant's claimed ankle pathology 
had its onset during his military service 
from January 1965 to January 1969?

(c)  In assessing the relative likelihood 
as to origin and etiology of the ankle 
conditions specified above, the examiner 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
each claimed ankle disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

(d)  A complete rationale should be 
provided for any opinion rendered.


6.  After all appropriate development has 
been completed, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate each claim with consideration of 
all theories of service connection.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC) and given an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


